DETAILED ACTION
This Office Action is in response to Applicants’ Application filed on January 29, 2020.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2. 	Restriction to one of the following inventions is required under 35 U.S.C. § 121:

	I.  Claims 1-16, drawn to a method comprising detecting, by a computing device, an interruption in a flow of data packets to a client device via a first connection; providing, by the computing device, a second connection to the client device in response to the detected interruption of the flow of data packets, the second connection including a transport protocol different from that of the first connection; identifying, by the computing device, at least one data packet of the flow of data packets undelivered to the client device via the first connection and sending, by the computing device, one or more data packets to the client device via the second connection so as to resume the flow of data packets between the computing device and client device, the one or more data packets including content of the at least one packet that was undelivered to the client device classified in CPC H04L47/10.
	II.	Claims 17-20, drawn to a method comprising establishing, by a first computing device, a first connection to a second computing device so as to reconnect with a session of the  classified in CPC H04L63/0807.
3.	The inventions are distinct, each from the other because of the following reasons:
4.	Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations.  (M.P.E.P. § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the Group I invention does not rely upon a method comprising:
establishing, by a first computing device, a first connection to a second computing device so as to reconnect with a session of the second computing device, the session being configured to receive data via a second connection that includes a transport protocol different from that of the first connection; using, by the first computing device, a reconnect ticket to authenticate the first computing device with the second computing device based on the reconnection with the session; sending, between the first computing device and the second computing device, data that indicates a message sequence number; and sending, by the first computing device and based on the message sequence 
The subcombination has a separate utility such as the method lacks:
detecting, by a computing device, an interruption in a flow of data packets to a client device via a first connection; providing, by the computing device, a second connection to the client device in response to the detected interruption of the flow of data packets, the second connection including a transport protocol different from that of the first connection; identifying, by the computing device, at least one data packet of the flow of data packets undelivered to the client device via the first connection and sending, by the computing device, one or more data packets to the client device via the second connection so as to resume the flow of data packets between the computing device and client device, the one or more data packets including content of the at least one packet that was undelivered to the client device.
5.	These inventions are distinct for the reasons given above, and the search required for each Group is different and not co-extensive for examination purpose.
	For example, the searches for the three inventions would not be co-extensive because these groups would require different searches on PTO's classification class and subclass as shown above.  The search required for one Group is not required for the other Group.  For these reasons above, restriction for examination purposes as indicated is proper.
6.	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/LASHONDA T JACOBS/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        


ltj
March 10, 2021